Mercure, J.
(dissenting). I respectfully dissent. On the claim for damages resulting from the diversion of water onto plaintiff’s property, it was plaintiff’s burden to "establish that the improvements on the defendant’s land caused the surface water to be diverted, that damages resulted and either that artificial means were used to effect the diversion or that the improvements were not made in a good faith effort to enhance the usefulness of the defendant’s property” (Cottrell v Hermon, 170 AD2d 910, 911, lv denied 78 NY2d 853; see, Archambault v Knost, 132 AD2d 909). "[I]t is ancient and still authoritative law” that the owner of an upper heritage has the right *922to have surface waters carried off his land provided, if left alone, they would not have drained elsewhere (Buffalo Sewer Auth. v Town of Cheektowaga, 20 NY2d 47, 52). Despite the deference to be afforded Supreme Court’s findings of fact (see, Northern Westchester Professional Park Assocs. v Town of Bedford, 60 NY2d 492, 499), I conclude that plaintiff failed to prove either that defendant artificially diverted surface water onto her land or that she was damaged by any such diversion.
Initially, uncontroverted evidence established that it was the natural contour of land, and not any improvements made by defendant, that caused the diversion of water onto plaintiff’s land, and the record reveals a good-faith intention in undertaking the improvements in any event. Even were this not so, it remains that plaintiff has failed to establish that defendant’s actions caused a discharge of water onto her land in larger quantities than would normally exist (see, Sellnow v O’Donnell, 84 AD2d 589; see also, Tremblay v Harmony Mills, 171 NY 598, 601; Laduca v Draves, 145 App Div 159). Although plaintiff testified that some erosion has occurred, whether the erosion was caused by an increase in water resulting from improvements on defendant’s property is a matter of conjecture.
For the aforementioned reasons, I would reverse so much of the judgment as granted relief in favor of plaintiff and dismiss the complaint in its entirety.
Ordered that the judgment is affirmed, without costs.